Citation Nr: 0808914	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  03-11 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma 
and other skin lesions, originally claimed as secondary to 
herbicide exposure and now claimed as due to sun exposure in 
the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served a period of active service from September 
1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In March 2006, the Board denied the veteran's appeal.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2007, the 
Court granted the parties' joint motion for remand, and the 
matter has been returned to the Board for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The motion granted by the Court instructed that specified VA 
treatment records from 1984 through 1999 be obtained or, if 
the records are unavailable, an explanation be provided to 
the appellant.  In addition, the motion noted that the 
veteran had current skin disabilities, had exposure to Agent 
Orange and the sun in service, and had testified that his 
doctors had told him that his skin cancer is related to sun 
exposure, and cited McLendon v. Nicholson, 20 Vet. App. 79 
(2006), to the effect that the veteran should have a VA 
examination and medical opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

This will also give the veteran an opportunity to receive the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), concerning the evidence 
needed to prove the degree of disability 
and effective date of the disability as 
part of a claim for service connection.  

2. Obtain all treatment records from 1984 
through 1999 at the Murfreesboro VA clinic 
and the Nashville VA Medical Center 
relating to the veteran's skin disability 
and associate the records with the 
veteran's claims folder.  If the records 
are unavailable, an explanation should be 
provided to the veteran as to what action 
was taken to obtain the records and how 
they either don't exist or any further 
efforts to obtain the records would be 
futile.  

3.  Schedule the veteran for an 
examination to diagnose his current skin 
disabilities and any skin cancer, past or 
present, and whether such disability or 
cancer is related to his active military 
service.  The veteran's claims folder 
should be made available to the examiner.  
For each diagnosis of skin cancer, past or 
present, and of current skin disability, 
the examiner should give an opinion 
concerning whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to the veteran's active military 
service, including sun exposure and 
presumed exposure to Agent Orange.  The 
examination report should include an 
explanation of the basis for each opinion 
expressed. 

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



